Citation Nr: 0845129	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  99-18 005	)	DATE
	)
	)


THE ISSUE

Whether an April 1991 decision by the Board of Veterans' 
Appeals (Board) that denied service connection for post-
traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).  


APPEARANCE AT ORAL ARGUMENTS

Appellant and brother


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including a period of service in the Republic 
of Vietnam.  He was awarded the Combat Infantryman's Badge, 
among other awards and citations.

The Board denied service connection for PTSD in April 1991.  
The veteran filed another claim in April 1993 and a July 1996 
rating decision granted service connection for PTSD and 
assigned a 30 percent rating effective from February 1994.  
The veteran disagreed with the effective date and the 
assigned rating and eventually was granted a 70 percent 
rating effective from April 1993.  He sought an effective 
date of July 1988 the date of his initial claim.

In a May 2000 decision, the Board denied the veteran's motion 
for revision or reversal of the April 1991 decision on the 
grounds of CUE.  The Board determined that the veteran had 
failed to provide specific allegations of error, and as a 
result, denied the motion in accordance with 38 C.F.R. § 
20.1404(b).  The veteran appealed the Board's May 2000 
decision to the United States Court of Appeals for Veterans 
Claims.  

On December 8, 2000, in Disabled American Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b) was invalid because, in conjunction 
with 38 C.F.R. § 20.1409(c), it operated to prevent Board 
review of any CUE claim that was the subject of a motion that 
was denied for failure to comply with the pleading 
requirements of 38 C.F.R. § 20.1404(b).  That was held by the 
Federal Circuit to be contrary to the requirement of that a 
CUE claim shall be decided by the Board on the merits.  38 
U.S.C.A. § 7111(e) (West 2002)

In May 2001, the Court vacated the Board's May 2000 decision 
and remanded the matter to the Board for readjudication in 
light of the invalidation of 38 C.F.R. § 20.1404(b) by the 
Federal Circuit.

In a July 2002 decision, the veteran's motion for revision or 
reversal of the April 1991 decision on the grounds of CUE was 
dismissed by the Board without prejudice to refiling.  In a 
separate decision issued that same day, the Board denied 
entitlement to an effective date earlier than April 20, 1993, 
for a grant of service connection for PTSD and for a grant of 
a total rating based upon individual unemployability (TDIU).  
The veteran appealed both July 2002 Board decisions to the 
Court.  

In November 2002 and in May 2003, the veteran filed requests 
for reconsideration as to both decisions with the Board 
Chairman which were denied in March 2003 and September 2003 
respectively.  

In a September 2006 decision, the Court affirmed the Board's 
denial of an effective date earlier than April 20, 1993, for 
a grant of service connection for PTSD and for a grant of a 
TDIU.  The Court set aside the Board's dismissal, without 
prejudice to refiling, of a request for revision on the basis 
of numerous assertions of CUE in the Board's April 1991 
decision denying service connection for PTSD and remanded the 
issue of the veteran's motion for revision or reversal on the 
grounds of CUE of the April 1991 decision that denied service 
connection for PTSD.  The Court found that the Board is 
required to read the pleadings of a self-represented claimant  
for revision sympathetically even though regulations set 
forth specific pleading requirements.  The Court also noted 
that a manifestly changed outcome might be inferred from pro 
se pleadings, even though not explicitly stated.  Sondel v. 
West, 13 Vet. App. 310 (1992).  The Court instructed that, on 
remand, the Board should identify those assertions of CUE, 
otherwise properly pled, for which a manifestly changed 
outcome can be inferred from the pleadings upon a sympathetic 
reading, and proceed to decide them on the merits.  Judgment 
was entered in October 2006 and the case was thereafter 
returned to the Board. 

The veteran appealed both Court decisions to the Federal 
Circuit.  In an April 2007 order, the Federal Circuit 
dismissed the appeal.  The Federal Circuit determined that 
the issues raised in the two Board decisions were 
sufficiently intertwined that they should be considered 
together.  Because the Court had remanded the veteran's CUE 
claim to the Board for further proceedings, the Federal 
Circuit determined that the veteran's appeal was not 
sufficiently final for its review.

The Board remanded the claim in March 2008 to afford the 
veteran a new hearing before a Veterans Law Judge as the 
Veterans Law Judge who had presided over his March 1999 
hearing was no longer employed with the Board.  The veteran 
presented testimony at a hearing in August 2008 before the 
undersigned.  


FINDINGS OF FACT

1.  The Board denied service connection for PTSD by decision 
dated in April 1991.

2.  The April 1991 Board decision, which denied service 
connection for PTSD, correctly applied existing statutes and 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSIONS OF LAW

1.  The July 14, 1989, rating decision is not subject to a 
claim of clear and unmistakable error as a matter of law.  38 
U.S.C.A. §§ 3.105, 5109A, 7104 (West 2002).

2.  The allegations that VA failed to evaluate the severity 
of the veteran's PTSD and other disabilities noted at that 
time, and that there were additional records from the June 
1989 VA evaluation that should have been on file are absent 
legal merit or lack entitlement under the law for revision or 
reversal of the April 1991 Board decision on the grounds of 
CUE.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.105, 20.1403(d)(3) (2008).  

3.  The April 1991 Board decision which denied entitlement to 
service connection for PTSD did not involve clear and 
unmistakable error and revision or reversal of that decision 
is not warranted based on allegations that (1) there was a 
September 1998 VA examination report in the file showing a 
diagnosis of PTSD; (2) the Board failed to seek clarification 
from the September 1988 examiner who diagnosed PTSD; (3) the 
Board failed to rate the veteran's disability based on the 
September 1988 VA examination; (4) the Board improperly 
rejected the September 1988 examination; (5) the Board failed 
to provide reasons and bases for its rejection of the 
veteran's statements in the September 1988 VA examination; 
(6) the Board failed to notify the veteran that the September 
1988 VA examination was deemed to be inadequate; (7) the 
veteran was not provided with copies of the June 1989 
evaluations, as well as detailed copies of the specific tests 
that were done during that period; (8) the veteran was not 
provided sufficient information with which to contest the 
denial of his claim for PTSD; (9) the Board should not have 
relied upon the diagnosis provided in the June 1989 medical 
evaluation; (10) the Board failed to consider his psychiatric 
symptomatology at the June 1989 evaluation; (11) he was not 
provided an opportunity to contest the determination by the 
RO that the September 1988 examination report did not provide 
a firm diagnosis of PTSD; (12) that the period of observation 
and evaluation was flawed; (13) the June 1989 medical reports 
were not signed and thus not valid; and (14) the Board did 
not consider records from the Social Security Administration.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.

The statutes and regulations generally setting forth VA's 
duties to assist and notify a claimant do not affect matters 
on appeal when the question is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Thus, an individual seeking a revision of a 
final decision based upon CUE pursuant to 38 C.F.R. § 
3.105(a) is not a claimant, as defined by 38 U.S.C. § 5100. 
Consequently, the statutes and regulations generally setting 
forth VA's duties to assist and notify a claimant are not 
applicable in this motion.

The Board denied service connection for PTSD in an April 1991 
decision.  The veteran was subsequently granted service 
connection for PTSD by a July 1996 rating decision.  In the 
veteran's substantive appeal to the issue of an earlier 
effective date for the grant of service connection for PTSD 
received in March 1998, the veteran asserted that there was 
CUE in the Board's April 1991 decision.  He sought an 
effective date of July 1988, the date of his initial claim.  
The veteran claimed that the original rating decision in July 
1989 was based on a misdiagnosis and a denial of due process 
which led to the Board's erroneous decision in April 1991, a 
CUE which should be amended and revised.  

In November 1999, the veteran filed a request for revision on 
the basis of CUE in the April 1991 Board decision.  His 
request for revision was on the basis of numerous CUE 
assertions in the April 1991 Board decision.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

The regulations define what constitutes CUE and what does 
not, and provide as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.  (2) Special 
rule for Board decisions issued on or 
after July 21, 1992.  For a Board 
decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by VA not later than 
90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable evidence does not include 
the otherwise correct application of a 
statute or regulations where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

38 C.F.R. § 20.1403 (2008)

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, nonspecific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b) (2008).

The Board's Rules of Practice further provide that no new 
evidence will be considered in connection with the 
disposition of the motion.  Material included in the record 
on the basis of § 20.1403(b)(2) is not considered new 
evidence.  38 C.F.R. § 20.1405(b) (2008).

Evidence considered by the Board at the time of the April 
1991 decision included service medical records, the report of 
a VA examination in September 1998, the June 1989 report of 
reconciliation of diagnosis by a board of VA psychiatrists, 
the report of a June 1989 VA psychological evaluation, the 
report of a June 1989 VA social work survey, and statements 
by the veteran.  The claims file also contained various 
medical records and statements from the veteran pertaining to 
his claim of service connection for a skin disorder of the 
feet and were not relevant to the claim for PTSD.

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of psychiatric disorders 
during his period of active duty.  At his May 1966 induction 
examination and his September 1968 separation examination, 
the veteran's psychiatric condition was clinically evaluated 
as normal.  On Reports of Medical History dated in May 1966 
and September 1968, the veteran denied having or ever having 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.

The veteran's original claim of service connection for 
delayed stress syndrome was received in July 1988.  The 
veteran was afforded a VA examination in September 1988.  
Axis I of the diagnosis stated "There is a possibility that 
[the veteran] does have some post traumatic stress disorder 
which has resolved to some extent.  Also what would have to 
be ruled out would be alcohol abuse as well as other mixed 
substance abuse in the past and more recently."  The 
examiner also stated that the veteran's degree of psychiatric 
impairment appeared to be mild and related to his hostility 
regarding his adjustment to civilian life and some persistent 
features of a past PTSD.

The RO noted that the veteran had served in Vietnam and 
received the Combat Infantryman's Badge and described 
stressors which occurred in Vietnam in the September 1988 VA 
examination.  The RO determined that the veteran's claim for 
PTSD could not properly be rated based on the diagnosis 
provided.  The RO returned the examination to the VA Medical 
Center for a more firm diagnosis of whether the veteran 
suffered from PTSD.  The VA Medical Center replied that the 
examining doctor was no longer on the staff.  In addition, it 
was suggested that it was not likely that a more solid 
diagnosis would be resolved in a thirty minute interview.  It 
was recommended that a request be submitted for a period of 
observation and evaluation to get an accurate diagnosis.  

In June 1989, the veteran voluntarily underwent a brief VA 
psychiatric hospitalization for the purpose of diagnostic 
review that included a Social Work Survey, psychology 
testing, and a Reconciliation of Diagnosis by a board of 
three psychiatrists.    

The assessment in a Social Work Survey Summary indicated that 
the veteran had served in combat while stationed in Vietnam, 
and gave a history of having social and psychological 
problems caused by his war time experience which had plagued 
him for the past twenty years.  He seemed to have some social 
as well as general maladjustment.  

A psychology evaluation failed to find any significant 
support for the claim of PTSD from either the interview or 
the testing.  It was noted that although the veteran 
underwent some significant traumatic events during his tour 
of duty in Vietnam, he evidenced no clear signs of anxiety on 
interview, and failed to demonstrate convincing symptoms of 
re-experiencing or emotional numbing.  The veteran provided a 
history of heavy pathological drinking on an episodic basis 
and that history was consistent with the personality profile 
obtained.  The suggested DSM-III-R diagnoses included alcohol 
abuse, episodic, in partial remission, on Axis I; and 
borderline personality traits on Axis II.

The report of the board of three psychiatrists noted that 
their assessment of the veteran included a detailed review of 
his claims file and the extensive medical records available, 
a thorough psychiatric interview, psychological testing, 
behavior observation on the ward, and a social work history.  
The report indicated that it was clear that the veteran had 
some unusual stresses confronting a man of his psychologic 
defenses early on in the course of combat in Vietnam.  It did 
not appear, however, that the veteran met the criteria for a 
continuing diagnosis of PTSD and the rationale for that 
conclusion was provided.  The final diagnoses on Axis I were 
occupational problems and alcohol abuse; and on Axis II, a 
personality disorder not otherwise specified with avoidant, 
passive-aggressive and self-defeating traits.  

In a July 1989 rating decision, the RO denied service 
connection for PTSD.  Among other things, the RO noted that 
the veteran was originally examined in September 1988, but 
that the diagnosis of PTSD was too vague so a reconciliation 
of diagnosis was requested.  The RO referenced the 
reconciliation of diagnosis report based on the veteran's 
admission for a period of observation and evaluation which 
included a detailed review of the claims file, psychological 
testing, behavior on the ward, and a social work history.  
The report summarized the results of the period of 
observation and provided a diagnosis of occupational problems 
and alcohol abuse.  The RO denied the veteran's claim for 
PTSD on the basis that the required diagnosis of PTSD had not 
been made.  

In July 1990 the veteran disagreed with the July 1989 denial 
of service connection for PTSD.  He disagreed with the 
findings of the board of psychiatrists in June 1989 and 
disagreed with the decision of the rating board to deny the 
claim for PTSD.  He claimed that he had many stressors in 
Vietnam and had problems since his return.  The veteran 
appealed the decision to the Board.  

In an April 1991 decision, the Board denied the claim for 
service connection for PTSD.  The Board found that the 
veteran served in combat in Vietnam during 1967 and 1968.  
However, the veteran did not have PTSD as a result of 
psychological trauma sustained in combat.  The Board 
summarized the pertinent evidence on file, including the 
veteran's account of his purported stressors, the fact that 
his service medical records were silent for any complaint, 
treatment or diagnosis of a psychiatric disorder, the report 
of the September 1988 VA examination with a diagnosis 
determined to be equivocal and inadequate, the RO ordering 
additional evaluation, and the records from the veteran's 
June 1989 hospitalization for O&E, including the social work 
interview, the psychological testing and interview, and the 
report of the board of three psychiatrists.  

In its analysis of the claim, the Board stated that the 
evidence of PTSD, including the provisional diagnosis of 
September 1988, was based on the high likelihood that the 
veteran experienced stressors which, if he actually had the 
symptomatology of PTSD, would be sufficient to support the 
diagnosis.  However, the Board stated that an actual disorder 
did not automatically follow from the exposure to potentially 
traumatizing events, and that service connection was awarded 
for actual, present disability incurred in or aggravated by 
service.  The Board concluded that the clear preponderance of 
the evidence, derived from extensive and thorough observation 
and examination (such as  the June 1989 evaluations) was not 
offset by the earlier, equivocal diagnosis (in the September 
1988 VA examination).  Moreover, the Board stated that there 
was no issue on which it could give the veteran the benefit 
of the doubt.  Therefore, the claim was denied.

In reviewing a prior Board decision for CUE, only the record 
and the law that existed at the time the prior decision was 
made can be considered.  38 C.F.R. § 20.1403(b).  Therefore, 
although the veteran was ultimately granted entitlement to 
service connection for PTSD, this Board cannot apply the 
benefit of hindsight to its evaluation of the April 1991 
decision in determining whether or not CUE existed.  The more 
recent evidence was, obviously, not part of the record at the 
time of the Board's April 1991 decision.  Evidence obtained 
after the Board decision being challenged cannot form the 
basis of a valid CUE claim.  

CUE claims which are denied based on the absence of legal 
merit or lack of entitlement under the law should be 
dismissed without prejudice.  Simmons v. Principi, 17 Vet. 
App. 104 (2003).  

The veteran is a pro se claimant (one who is self 
represented).  He has expressed multiple contentions of CUE 
in the Board's April 1991 decision.  For those assertions, 
otherwise properly pled, based upon a sympathetic reading of 
the pleadings for revision, the inferred manifestly different 
outcome is the grant of an earlier effective date for the 
grant of service connection for the veteran's PTSD.  Thus, 
the Board will proceed to decide them on the merits.  

Regarding the September 1988 VA examination, the veteran 
asserted that there was CUE in that VA failed to rate that 
examination; failed to offer medical evidence in the 
diagnosis of PTSD; failed to seek clarification of diagnosis 
from the examiner; failed to consider the reasons for the 
veteran's symptoms, including his inability to secure or 
follow any substantial employment; failed to issue notice of 
decision and his appellate rights; and failed to inform him 
of his right to a hearing regarding the decision that the 
examination was inadequate.  He also contended that there was 
CUE in that the reconciliation of the diagnosis was ordered 
without due process and that his condition was misdiagnosed.

Regarding the June 1989 reconciliation of diagnosis, the 
veteran asserted that there was error in that VA failed to 
provide the requested copies of the reports from that period, 
including copies of the actual testing conducted; failed to 
recognize symptoms which were generally associated with the 
criteria for PTSD in DSM-III-R; failed to give reasons why 
criteria generally associated with recognized criteria for 
PTSD were insufficient to indicate the diagnosis of PTSD; 
failed to recognize the existence of impairments noted in the 
record; failed to determine the degree of disability; failed 
to determine the extent to which each impairment contributed 
to the veteran's employability or unemployability; failed to 
determine the relationship of each impairment to service; and 
failed to provide a statement of the case as the veteran 
appealed the decision.  The veteran also claimed that the 
Board erred in relying on the second examination that found 
the veteran did not have PTSD.  

At his April 1998 RO hearing, the veteran argued that there 
was CUE in that VA did not rate his disability based upon the 
September 1988 VA examination.  He also maintained that the 
RO's rejection of the September 1988 examination was VA 
making an unsubstantiated medical opinion, and that he was 
not provided with notice about that determination.  Further, 
he alleged that there were conflicts within the June 1989 
reconciliation of diagnosis which resulted in a misdiagnosis.  
He also asserted that VA failed to provide him with requested 
copies of the June 1989 results and tests conducted therein, 
including the MMPI and WAIS-R.  The veteran contended that VA 
breached its duty to assist in developing facts pertinent to 
his claim when it failed to consider the multiple conditions 
diagnosed in the evaluations made by VA.  He also indicated 
that the validity of the medical evaluation reports on file 
were in question as they were not signed by the physicians, 
although the veteran acknowledged that the report of the 
reconciliation of diagnosis in July 1989 was signed.  In 
addition, VA failed to provide reasons and bases for 
accepting or not accepting the testimony and medical 
diagnosis it used in its rating decision.  He claims he was 
misdiagnosed by the reconciliation and the RO's decision was 
based on that misdiagnosis.  

At his March 1999 Board hearing, the veteran alleged that the 
April 1991 Board decision was the product of numerous 
examples of CUE.  He believed that the original rating 
decision contained errors which were carried forward and 
materially contributed to the faulty April 1991 decision.  He 
contended that the September 1990 statement of the case was 
insufficient to enable him to understand the precise basis 
for the RO's decision.  Further, he asserted that there were 
multiple examples of CUE in the procedural process and 
appellate rights which denied him a just adjudication of his 
claim and violated 38 C.F.R. § 3.102.  He contended that the 
September 1988 VA examination diagnosed him with PTSD, and 
that the RO failed to provide him with notice of their 
decision that this examination was inadequate prior to the 
June 1989 reconciliation of diagnosis.  Additionally, he took 
exception to the manner in which the June 1989 evaluation was 
conducted.  He contended that the doctors who conducted that 
evaluation should have been looking for criteria to support 
his claim, but that they did not believe in PTSD and sought 
to "undevelop" his claim.  

The veteran's brother noted that the veteran had been 
diagnosed with a personality disorder, but that VA never 
attempted to rate the personality disorder, nor give the 
veteran treatment therefor.  Moreover, the veteran's brother 
contended that the veteran contested the determination that 
he (the veteran) did not have PTSD from the beginning and was 
never given an opportunity to contest this determination to 
include the opportunity for a personal hearing.  The veteran 
also noted that he was not provided with a copy of the June 
1989 evaluation reports.  He also complained that the record 
at the time of the April 1991 Board decision did not include 
exact transcript of the interviews and testing conducted in 
June 1989.  Also, he took exception to the fact that the 
September 1988 VA examination was not returned to the 
original examiner for clarification.

In a November 1999 statement, the veteran contended that 
there was CUE in that the decision misapplied the rules of 
DSM-III-R, and that resulted in a misdiagnosis of his 
condition.  He cited to symptoms he exhibited at the time of 
the April 1991 decision which he asserted were recognized by 
DSM-III-R as being associated with PTSD.  The veteran also 
stated that there was CUE in that VA did not seek 
clarification from the September 1988 VA examiner.  Further, 
it was contended that there was CUE in that the Board failed 
to provide the required statutory reasons and bases for its 
rejecting the findings of the VA examiner; allowed the RO to 
refute medical conclusion based upon its (the RO's) own 
unsubstantiated opinion; failed to provide the veteran with 
medical evidence that clearly contradicted the medical 
examiner's opinion; failed to provide reasons and bases for 
its rejection of the veteran's testimony in the September 
1988 VA examination; failed to give reasons and bases for 
rejecting evidence favorable to the veteran; and failed to 
protect his fundamental right to due process in that he was 
never notified about the RO's determination that the 
September 1988 VA examination was inadequate, or given the 
opportunity to appeal this decision.  The veteran also 
contested the adequacy of the June 1989 evaluation and 
contends CUE in the medical evaluation.

As stated above, the determination of whether there was CUE 
in the prior Board decision must be based on the record and 
the law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  While it is now acknowledged that the 
veteran has PTSD due to his service in Vietnam, that, in and 
of itself, is not a basis for finding that there was CUE in 
the prior Board decision.

After a review of the evidence, the Board finds the veteran's 
contentions must fail.  Some of the veteran's arguments deal 
with the weighing of evidence and thus are insufficient to 
establish CUE.  38 C.F.R. § 20.1403(d)(3) (2008); Russell v. 
Principi, 3 Vet. App. 310 (CUE claims must assert more than a 
disagreement as to how the facts were weighed or evaluated).  
Other arguments deal with alleged violations of the duty to 
assist and are also insufficient to establish CUE.  38 C.F.R. 
§ 20.1403(d)(2) (2008); Cook v. Principi, 318 F. 3d 1334 
(failure to fulfill the duty to assist cannot constitute 
CUE).  More arguments deal with the reasons or bases provided 
for the decision, which are also insufficient to establish 
CUE.  

With regard to contentions that the RO committed error in the 
July 14, 1989, rating decision, the veteran appealed the July 
14, 1989, rating decision and the Board affirmed that 
decision.  Thus, the RO decision is regarded as subsumed by 
the Board's April 1991 decision and cannot be challenged on 
the basis of CUE.  Where the rating decision is deemed 
subsumed by a Board decision, then as a matter of law the 
rating decision cannot be the subject of a claim of CUE.  
Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).  Rather, in 
such a case, the claimant must proceed before the Board and 
urge that there was CUE in the Board decision which the 
veteran has in fact done in this case.  Accordingly, the 
veteran's allegations of CUE in the July 14, 1989, rating 
decision are dismissed as having no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The veteran has expressed multiple contentions of CUE in the 
Board's April 1991 decision.  However, the veteran's primary 
contention, as discussed at his hearing in August 2008, 
appears to be that service connection for PTSD was not 
granted by the Board in April 1991 when there was a September 
1998 VA examination report in the file showing a diagnosis of 
PTSD.  Additional related contentions are that the Board 
failed to seek clarification from the September 1988 examiner 
who diagnosed PTSD, failed to rate his disability based on 
the September 1988 VA examination, improperly rejected the 
September 1988 examination, failed to provide reasons and 
bases for its rejection of the veteran's statements in the 
September 1988 VA examination, and failed to notify him that 
the September 1988 VA examination was deemed to be 
inadequate.  As discussed above, the implied manifestly 
different outcome for those contentions is the grant of an 
earlier effective date for the grant of service connection 
for the veteran's PTSD.

The Board's review finds that although the veteran contends 
there was a diagnosis of PTSD in the September 1988 VA 
examination, the examination report shows the examiner only 
stated that there was a "possibility" that the veteran had 
"some" symptoms related to PTSD.  An actual diagnosis of 
PTSD, as opposed to a suspicion that the veteran had PTSD, 
was not shown.

The veteran has further contended that the RO should not have 
found the September 1988 VA examination to be inadequate and 
that the Board should not have accepted that determination.  
Implicit in that contention is the assertion that it was 
error for the additional evaluation of June 1989 to have been 
ordered.  VA regulations explicitly give the agency the power 
to determine whether an examination is inadequate for rating 
purposes.  VA regulations provided, with regard to mental 
disorders, that the rating board obtain substantiation of 
diagnosis if necessary.  "It is the responsibility of rating 
boards to accept or reject diagnoses shown on reports of 
examination.  If a diagnosis is not supported by the findings 
shown on the examination report, it is incumbent upon the 
board to return the report for clarification."  38 C.F.R. 
§ 4.126 (1988).  The 1988 report does not contain a clear 
diagnosis of PTSD and the RO's action in response to a vague 
diagnosis of PTSD was appropriate.  Thus, the Board finds 
that it was not CUE for an additional examination to be 
ordered and for the Board to accept the RO's decision that an 
additional examination was needed.  That action was plausible 
based on the facts in evidence and the applicable statutes 
and regulations in effect at the time.

In the April 1991 decision, the Board discussed the September 
1988 examination report which had been found inadequate by 
the RO.  In addition, the evidence of record showed the RO 
attempted to seek clarification from the September 1988 
examiner.  However, the doctor was no longer on the staff.  
Thus, any attempt by the Board to seek clarification from the 
September 1988 examiner would have been futile.  The evidence 
of record also showed a recommendation that the veteran be 
hospitalized for a period of observation and evaluation for 
an accurate diagnosis and that the veteran voluntarily 
participated in this hospitalization.  The Board also 
discussed the reports from the three day hospitalization 
period of observation and evaluation for PTSD in June 1989.  
The evidence showed that the additional evaluation was 
conducted in June 1989.  Therefore, the Board was obligated 
to consider that evidence at the time of the April 1991 
decision, and the entire record.  38 C.F.R. § 7104(a) (West 
1990).  Consideration of that additional evidence, in 
addition to the September 1988 VA examination, does not 
constitute CUE and was, in fact, required by the applicable 
statutory authority.

The Board also finds that the veteran's allegations that the 
September 1988 VA examination was sufficient to resolve his 
claim, that VA should not have relied upon the June 1989 
evaluation in denying his claim, and the specific examples 
cited in support thereof, constitute disagreement as to how 
the facts were weighed or evaluated.  Such allegations are 
not CUE.  38 C.F.R. § 20.1403(d) (2008).  Moreover, a review 
of the April 1991 decision shows that the Board accurately 
noted and summarized the pertinent evidence then of record 
regarding the veteran's PTSD claim.  In the April 1991 
decision, the Board clearly considered the September 1988 VA 
examination report which included the veteran's statements at 
the examination as to his symptoms and the effect on his 
activities.  The Board also considered the additional medical 
evidence obtained during the June 1989 hospitalization for 
observation and evaluation for PTSD which failed to show a 
diagnosis of PTSD.  This discussion provided reasons and 
bases for the rejection of the veteran's statements in the 
September 1988 VA examination, and again notified him that 
the September 1988 VA examination was deemed to be 
inadequate.  

In sum, the diagnosis of the September 1988 VA examination 
had been deemed to be inadequate on which to rate the veteran 
and to assist the veteran.  A period of observation and 
evaluation was provided in order to obtain a more accurate 
diagnosis.  The Board weighed the evidence, to include the 
diagnosis from the September 1988 examination, and concluded 
that the information obtained from the period of observation 
and evaluation which included a thorough examination and 
testing and did not show a diagnosis of PTSD was not off set 
by the equivocal diagnosis of the September 1988 VA 
examination.  The Board determined that the June 1989 
evaluation was entitled to more weight than the September 
1988 VA examination, and gave reasons in support of that 
finding.  The Board finds that the veteran's contentions 
regarding the September 1988 examination report amount to a 
disagreement regarding how the Board weighed or evaluated the 
September 1988 VA examination against the other evidence of 
record.  Such assertion is, by definition, not CUE.  38 
C.F.R. § 20.1403(d)(3).  Furthermore, that finding by the 
Board was a plausible interpretation of the evidence before 
the Board at that time and a plausible application of the 
appropriate controlling legal authority.

To the extent that the veteran indicates that there were 
additional records from the June 1989 VA evaluation that 
should have been on file, such a failure only constitutes CUE 
for decisions issued on or after July 21, 1992.  38 C.F.R. 
§ 20.1403(b)(2).  As the Board decision in this case was 
issued on April 30, 1991, any purported failure of records on 
file does not constitute CUE.  Moreover, the Board notes that 
the purported lack of VA medical records regarding the actual 
testing conducted in June 1989 does not change the fact that 
the competent medical professionals who reviewed those tests 
concluded that they did not show the veteran had PTSD.  

The veteran has alleged that there was CUE in the April 1991 
Board decision in that he was not provided sufficient 
information with which to contest the denial of his claim for 
PTSD.  However, the September 1989 rating decision makes it 
clear that the September 1998 diagnosis of PTSD was vague and 
a reconciliation of diagnosis was requested.  After review of 
the claims file and a period of observation and evaluation a 
diagnosis of PTSD was not provided.  The RO noted in the July 
1989 rating decision that the required diagnosis of PTSD had 
not been made.  The September 1990 statement of the case 
makes it clear that the September 1988 VA examination was 
found to be inadequate, and that the RO gave greater weight 
to the June 1989 evaluation.  Furthermore, that was 
essentially the same determination made by the Board at the 
time of the April 1991 decision.  The Board clearly discussed 
the evidence and provided reasons and bases for the denial.  
Thus, the veteran was provided with adequate notice as to the 
reasons why his claim of service connection for PTSD was 
denied.  Thus, the Board finds that there was no error of 
insufficient notice of information provided by VA. 

The veteran has alleged that there was CUE in that he was not 
provided with copies of the June 1989 evaluations, as well as 
detailed copies of the specific tests that were done during 
that period.  However, while the record shows that the 
veteran requested and was provided with a copy of the 
September 1988 VA examination, no such request for the June 
1989 evaluation results appears in the record at the time of 
the April 1991 decision.  Consequently, the Board finds that 
there was no CUE in VA not providing the veteran with copies 
of the June 1989 evaluation reports since the record does not 
show that the veteran made such a request prior to the April 
1991 decision.  Further, even had the RO provided a copy of 
the requested records, such an action would have fallen under 
the category of satisfying a due process consideration and, 
as such, the failure to do so cannot form the basis of a CUE 
claim.

The veteran asserts CUE in the April 1991 Board decision 
because the June 1989 period of observation and evaluation 
was flawed.  He took exception to the manner in which the 
observation and evaluation was conducted, maintained that the 
period of observation and evaluation was ordered without due 
process.  He questioned the validity of the reports 
themselves because they were not signed.  After a review of 
the record, the Board finds the veteran's assertions cannot 
support a claim for CUE.  His contention that the observation 
and evaluation was ordered without due process is unsound 
because part of the reconciliation of diagnosis was conducted 
during his voluntary hospitalization for observation and 
evaluation.  He necessarily was notified that he was being 
hospitalized as he willingly appeared and participated in the 
process.  

Furthermore, his unsubstantiated claim that the June 1989 
medical reports were not signed is not supported by the 
record.  The reconciliation of diagnosis by the board of 
three psychiatrists is signed by all three members of the 
panel.  Similarly, the Social Work Service Summary and report 
of psychological testing are signed and dated.  Moreover, 
there is every indication by their positions in the claims 
file that they were associated with the file prior to the 
time of the Board's April 1991 decision.  There is no 
evidence to show, or assertion by the veteran, of tampering 
with the claims file.  Therefore, the Board finds no support 
for a CUE claim based on an unsubstantiated claim that the 
1989 medical reports were not valid.  The Board notes that 
only one of the reports relied on in the Board 1991 decision 
was unsigned and that is the equivocal October 1998 report of 
a VA doctor that the veteran relies upon to support his 
claim.  Moreover, the Board did not reject that report 
because it was unsigned.  

The veteran asserts that there was CUE in the Board's April 
1991 decision because of a failure to consider the nature, 
extent, and impact of his psychiatric symptomatology at the 
time of his June 1989 evaluation.  Specifically, he maintains 
that VA failed to consider the reasons for his symptoms, 
failed to recognize that his symptoms were consistent with 
PTSD, and failed to give reasons why criteria generally 
associated with PTSD were insufficient to indicate a 
diagnosis of PTSD.  He also maintained that the June 1989 
evaluation was not in accord with DSM III-R, and that the 
Board committed error by not evaluating the results on this 
basis, including the assertion that he experienced symptoms 
of PTSD in accord with the criteria for PTSD under DSM-III-R.  
Initially, the Board notes that no such assertions were made 
at the time of the April 1991 decision.  Significantly, June 
1989 psychological testing specifically referenced DSM- III-
R, which indicates to the Board that those criteria were 
taken into consideration at that time.  Moreover, to the 
extent the veteran has alleged that the Board should have 
evaluated the June 1989 results as not in accord with DSM 
III-R, the Board finds that this would have been a violation 
of the Court's holding in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), which decision was dated in March 1991, and was 
the law at the time of the Board's decision in April 1991.  
In Colvin, the Court held that the Board could not substitute 
its own unsubstantiated opinion for that of a competent 
medical professional.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

At the time of the April 1991 decision, the Board relied upon 
the determinations made by competent medical professionals 
regarding the symptoms demonstrated by the veteran.  The 
board of three psychiatrists specifically noted that their 
assessment of the veteran included a detailed review of his 
claims file and the extensive medical records available, a 
thorough psychiatric interview, psychological testing, 
behavior observation on the ward, and a social work history.  
Since there is no evidence that the June 1989 evaluation 
results were not in accord with relevant medical principles, 
the Board was justified in relying upon those conclusions.  
Further, 38 C.F.R. § 4.125 (1990) stated that the 
nomenclature of DSM-III had been adopted by the Veterans 
Health Services and Research Administration of VA.  There is 
no evidence showing that the determinations by VA medical 
professionals at that time were in accord with this 
nomenclature.  

The veteran has contended that he should have been provided 
with an opportunity to contest the determination by the RO 
that the September 1988 examination report did not provide a 
firm diagnosis of PTSD.  With respect to that allegation, the 
Board notes that the RO's determination that it was unable to 
properly rate the veteran's claim on the diagnosis provided 
in the September 1988 VA examination was not a final 
determination by the RO on the veteran's claim for benefits.  
The Board also notes that the veteran had the opportunity to 
provide contentions with respect to that determination in his 
notice of disagreement received in July 1990 and in his 
October 1990 VA Form 1-9.  The veteran was on notice from the 
July 1989 rating decision and the September 1990 statement of 
the case that the RO had found the September 1988 diagnosis 
to be vague and that the June 1989 evaluation did not provide 
a diagnosis of PTSD.  However, no specific allegations had 
been made by the veteran at the time of the April 1991 
decision regarding the adequacy of either the September 1988 
VA examination or the June 1989 evaluations.  While he stated 
in his October 1990 VA Form 1-9 that he disagreed with the 
findings of the June 1989 evaluation, he made no specific 
contentions regarding the adequacy of the examination.  
Further, the veteran's VA Form 1-9 also reflects that he was 
notified of his right to a hearing, and affirmatively chose 
to waive that right.  Thus, the veteran's allegation that he 
did not have an opportunity to contest the determination by 
the RO that the September 1988 examination report did not 
provide a firm diagnosis of PTSD is not CUE.  The Board finds 
that he was provided the due process opportunity to contest 
the adequacy of the examinations prior to the April 1991 
Board decision.

The veteran asserts several procedural matters as a basis of 
CUE in the April 1991 decision.  In essence, he alleged that 
VA failed to provide an adequate statement of the case, 
failed to issue a notice of the decision with his appellate 
and hearing rights, and that he was never given an 
opportunity for a personal hearing.  Turning first to the 
assertion that the statement of the case was inadequate, the 
Board must disagree.  It is apparent from the record that the 
statement of the case dated in September 1990 was sent to the 
veteran at his last known address.  Moreover, a clear reading 
of the statement of the case indicates that he, and his 
service representative at the time, were given the correct 
laws and regulations, including those to establish basic 
service-connection, chronicity, and reasonable doubt.  In 
addition, the letter accompanying the Statement of the Case 
clearly outlined his due process rights to appeal.  Further, 
when he returned his substantive appeal, he specifically 
checked that he did not desire a personal hearing.  
Therefore, there is every indication that the veteran was 
provided with all necessary information regarding his 
appellate rights.

To the extent that the veteran alleges that VA committed 
error in that it failed to evaluate the severity of his PTSD, 
and other disabilities noted at that time, those issues were 
not before the Board at the time of the April 1991 decision.  
The severity of the veteran's PTSD did not become an issue 
until he was already granted service connection.  Further, 
the record does not show that the veteran had initiated or 
perfected any other appeals to the Board at the time of the 
April 1991 decision.  38 C.F.R. §§ 19.117, 19.118, 19.123, 
19.129 (1990).  Thus, the Board did not have jurisdiction to 
address those issues and his allegation does not constitute 
CUE in the April 1991 Board decision.

The veteran maintained that there was CUE in the April 1991 
decision because the Board failed to provide the required 
statutory reasons and bases for its rejecting the findings of 
the 1988 VA examination.  However, the Board stated that it 
placed less probative weight on the 1988 VA examination 
because of the "extensive and thorough [period] of 
observation and examination" as compared to the "equivocal 
diagnosis" provided in the 1988 VA examination.  That the 
outcome of the April 1991 decision was not favorable to the 
veteran cannot form the basis of a CUE claim.  As noted 
above, the Board finds that the veteran's contentions amount 
to no more than a disagreement regarding how the Board 
weighed the September 1988 VA examination against the other 
evidence of record.  Such assertion is, by definition, not 
CUE.  38 C.F.R. § 20.1403(d)(3) (2008).  The Board's finding 
was a plausible weighing of evidence and applied the correct 
controlling legal authority.

The Board is charged with weighing and analyzing all the 
evidence of record, both pro and con, to make a 
determination.  The April 1991 Board decision was, therefore, 
consistent with and supported by the evidence then of record, 
and was made in accordance with the law then applicable to a 
claim for disability compensation based on direct or 
presumptive service connection.  Accordingly, the denial of 
service connection for PTSD was a reasonable exercise of 
adjudicatory judgment and did not involve clear and 
unmistakable error.

The veteran also asserts that at the time of the April 1991 
Board decision he was in considered disabled by the Social 
Security Administration (SSA) awarding him benefits and it 
was error for the Board not to have considered the SSA 
decision.  The Board notes that a decision granting the 
veteran SSA benefits is not controlling in a VA claim 
decision.  Roberts v. Derwinski, 2 Vet. App. 387 (1992) (the 
fact that SSA has ruled that a veteran is disabled, under SSA 
law, does not establish, in and of itself, that the veteran 
is permanently and totally disabled for purposes according to 
the laws and regulations governing VA).  Moreover, the 
Board's review does not find any indication in the record at 
the time of the April 1991 decision that the veteran had 
submitted a claim to the SSA or had received a favorable 
decision.  VA is not deemed to have constructive notice of 
SSA records.  Thus, it was not error for the Board not to 
have considered SSA records of which notice had not been 
provided to VA.  

For the reasons stated above, the Board concludes, after 
review of the evidence of record, that the moving party's 
allegations of error, either of fact or law, do not warrant a 
finding of CUE in the April 1991 decision.  Accordingly, in 
the absence of any additional allegations, the motion is 
denied.


ORDER

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE in the July 14, 1989, rating 
decision is denied.

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations there was 
a September 1998 VA examination report in the file showing a 
diagnosis of PTSD; that the Board failed to seek 
clarification from the September 1988 examiner who diagnosed 
PTSD; that the Board failed to rate the veteran's disability 
based on the September 1988 VA examination; that the Board 
improperly rejected the September 1988 examination; that the 
Board failed to provide reasons and bases for its rejection 
of the veteran's statements in the September 1988 VA 
examination; and the Board failed to notify the veteran that 
the September 1988 VA examination was deemed to be inadequate 
is denied.  

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that the 
veteran was not provided with copies of the June 1989 
evaluations, as well as detailed copies of the specific tests 
that were done during that period is denied.  

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that the 
veteran was not provided sufficient information with which to 
contest the denial of his claim for PTSD is denied.  

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that the 
Board should not have relied upon the diagnosis provided in 
the June 1989 medical evaluation or a failure to consider his 
psychiatric symptomatology at the June 1989 evaluation is 
denied.

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that he 
was not provided an opportunity to contest the determination 
by the RO that the September 1988 examination report did not 
provide a firm diagnosis of PTSD is denied.

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that the 
period of observation and evaluation was flawed, and that the 
June 1989 medical reports were not signed, and thus not 
valid, is denied.

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that VA 
failed to evaluate the severity of his PTSD and other 
disabilities noted at that time is denied.  

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that 
there were additional records from the June 1989 VA 
evaluation that should have been on file is denied.  

The claim for revision or reversal of the April 1991 Board 
decision on the grounds of CUE based on allegations that 
there were SSA records that should have been considered is 
denied.    



                       
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



